Citation Nr: 0400677	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
internal derangement of the right knee with chronic 
synovitis.

2.  Entitlement to an increased rating for internal 
derangement of the right knee with chronic synovitis, 
currently rated as 30 percent disabling.

3.  Entitlement to an effective date earlier than September 
17, 1993, for the assignment of a compensable evaluation for 
internal derangement of the right knee with chronic 
synovitis.       

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cold injury to both feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

Regarding the left knee disability, the RO in April 2001 
denied entitlement to service connection for internal 
derangement of the left knee with chronic synovitis.  

Regarding the right knee disability, the RO in August 1997 
granted entitlement to service connection for internal 
derangement of the right knee with chronic synovitis and 
assigned an initial evaluation of 10 percent, effective 
September 17, 1993.  In June 2000, the RO increased the 
disability rating for internal derangement of the right knee 
with chronic synovitis from 10 percent to 30 percent, 
effective March 15, 2000.  In April 2001, the RO assigned a 
20 percent evaluation, effective September 17, 1993.

In June 2003, the veteran appeared at the Montgomery RO and 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

With the exception of the increased rating claim for the 
right knee disability, the above issues are the subjects of 
the REMAND herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has degenerative arthritis in the right knee, 
which limits extension of the leg to 5 degrees. 

3.  The veteran's service-connected right knee disability 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent for degenerative arthritis of the right knee are 
met, in addition to the currently assigned 30 percent rating 
for service-connected internal derangement of the right knee 
with chronic synovitis.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5261 (2003); VAOPGCPRECs 23-97, 9-98.

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected right knee disability.  38 C.F.R. § 3.321(b)(1) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that to the extent necessary 
to allow for a grant of the claim, VA has satisfied its duty 
to notify and assist the veteran.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, DCs 5003 and 5010 for 
arthritis in cases in which the veteran is shown to have 
instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 or 5010, and 5257.  The General Counsel stated 
that when a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under DC 5260 or 
5261 in order to obtain a separate rating for arthritis 
(VAOPGCPREC 23-97).  Further, by VAOPGCPREC 9-98, the General 
Counsel determined that even in situations in which the 
claimant has full but painful range of motion, a separate 
compensable rating for arthritis under DCs 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2003) would still be 
available.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2003).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  Arthritis due 
to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2003).  

The veteran's internal derangement of the right knee with 
chronic synovitis is currently rated as 30 percent disabling 
under DC 5257, the maximum rating under that specific 
diagnostic code.  VA's June 2000 X-ray of the right knee 
revealed probable joint effusion with degenerative changes.  
VA's April 2002 joint examiner diagnosed degenerative joint 
disease of both knees.  As there is competent evidence of 
right knee arthritis, this is such a case in which 
consideration of a separate 10 percent rating for arthritis 
is indicated.
   
In Plate II at 38 C.F.R. § 4.71 (2003), "normal" range of 
motion of the knee joint is from 0 degrees of extension to 
140 degrees of flexion.  A zero percent rating is warranted 
when leg extension is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  The VA joints examination in July 1996 
revealed the right knee lacked 5 degrees of terminal 
extension.  At the June 2000 VA joints examination, and again 
at the April 2002 VA joints examination, the veteran's right 
knee lacked 5 degrees of terminal extension, consistent with 
a zero percent rating under DC 5262.  

The VA examiner who conducted both the June 2000 and April 
2002 examinations noted additional loss of motion based on 
pain on use, including use during flare-ups.  See 38 C.F.R. 
§ 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
the examiner declined to quantify such additional loss, the 
documented extension limitation of 5 degrees for the right 
knee is itself sufficient to establish a separate 10 percent 
rating for arthritis, pursuant to VAOPGCPRECs 23-97 and 9-98.

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected right 
knee disability, and the evidence does not suggest that 
marked interference with employment is the result of the 
service-connected disability.  In the absence of evidence 
presenting such exceptional circumstances, the claim is not 
referred for consideration of an extra-schedular rating; his 
disability is appropriately rated under the schedular 
criteria.

ORDER

In addition to the current 30 percent rating assigned for the 
right knee disability on the basis of internal derangement 
and chronic synovitis, a separate 10 percent rating for the 
service-connected right knee disability manifested by 
arthritis with limited motion is granted, subject to the 
regulations applicable to the payment of VA monetary awards.


REMAND

I.  Service Connection For Left Knee Disorder, To Include As 
Secondary To Service-Connected Internal Derangement Of The 
Right Knee With Chronic Synovitis, And An Effective Date 
Earlier Than September 17, 1993, For The Assignment Of A 
Compensable Evaluation For Internal Derangement Of The Right 
Knee With Chronic Synovitis

Following a review of the record, the Board finds that 
another remand is required for compliance with the duty to 
notify and assist, to ensure that there is a complete record 
upon which to decide the veteran's claims.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).   Under the VCAA, VA's duty to notify 
and assist has been significantly expanded. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).  In this case, the record does not show the 
veteran was provided adequate notice for the left knee and 
earlier effective date claims.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  With regard to the left knee claim, testimony 
adduced at the June 2003 hearing suggests there are 
outstanding, pertinent medical records that should be 
obtained.  

II.  Evaluation Of Residuals Of Cold Feet Injury

In a July 2002 supplemental statement of the case (SSOC), the 
RO granted entitlement to service connection for history of 
cold injury, both feet; the RO assigned an initial evaluation 
of 10 percent.  In August 2002, the veteran indicated he did 
not wish to withdraw his appeal.  According to a facsimile 
cover sheet from Congressman Sonny Callahan's Office, 
received in November 2002, the veteran, in his August 2002 
reply, was expressing disagreement with the July 2002 SSOC.  
Additionally, in October 2002, the RO received a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
which listed "history of cold injury, both feet" as an 
issue.  The Board has reasonably construed these statements 
as a disagreement with and a desire for appellate review of 
the initial evaluation assigned to the residuals of cold feet 
injury to both feet.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2003).  No statement of the case (SOC) has been 
provided on this issue, so the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Such action was agreed upon at the 
June 2003 hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.

2.  Regarding the left knee claim, the RO 
must attempt to obtain all outstanding 
medical records from Dr. Phillips in Mobile, 
Alabama, and Dr. McAndrews of University of 
South Alabama, also in Mobile, Alabama.  
Given the veteran's testimony at the June 
2003 hearing before the Board, the RO must 
also obtain treatment records from the VA 
outpatient clinic in Mobile and the VA 
medical center in Biloxi.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

4.  The RO should then readjudicate the 
veteran's left knee and earlier effective 
date claims, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If any 
of the decisions with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

5.  The RO should review the veteran's claim 
for an initial evaluation in excess of 10 
percent for residuals of cold injury to both 
feet, and, if the determination remains 
adverse to him, furnish a statement of the 
case on this issue to him.  The RO should 
notify him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



